Opinion filed April 18, 2019




                                       In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00291-CV
                                  ___________

                  IN THE INTEREST OF T.T., A CHILD


                On Appeal from the 1st Multicounty Court at Law
                             Nolan County, Texas
                       Trial Court Cause No. CC-7609


                      MEMORANDUM OPINION
       This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of T.T. The father timely filed a notice of appeal;
the mother did not appeal. On appeal, the father challenges the legal and factual
sufficiency of the evidence. We affirm.
                         Termination Findings and Standards
       The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West Supp. 2018). To determine if
the evidence is legally sufficient in a parental termination case, we review all of the
evidence in the light most favorable to the finding and determine whether a rational
trier of fact could have formed a firm belief or conviction that its finding was true.
In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is
factually sufficient, we give due deference to the finding and determine whether, on
the entire record, a factfinder could reasonably form a firm belief or conviction about
the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex.
2002). To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has                   committed        one of the acts             listed    in
Section 161.001(b)(1)(A)–(U) and that termination is in the best interest of the child.
FAM. § 161.001(b).
        After the final hearing in this case, the trial court found that Appellant had
committed two of the acts listed in Section 161.001(b)(1)—those found in
subsections (D) and (N). Specifically, the trial court found that Appellant had
knowingly placed or knowingly allowed the child to remain in conditions or
surroundings that endangered the physical or emotional well-being of the child and
that Appellant had constructively abandoned the child. The trial court also found,
pursuant to Section 161.001(b)(2), that termination of Appellant’s parental rights
would be in the best interest of the child. Appellant does not challenge the
sufficiency of the evidence to support the best interest finding.
                                      Evidence and Analysis
        The record shows that the family in this case had a long history with the
Department, based largely on the mother’s long history of using illegal drugs. In
2009, Appellant and T.T.’s mother voluntarily placed T.T. with the maternal
grandparents as a result of a safety plan initiated by the Department. In 2014, the
mother gave birth to a baby with heroin in its system.1 Appellant was not the father


        1
       We note that, in 2017, the mother gave birth to another baby; this baby was addicted to heroin and
methamphetamine and had serious health problems as a result.

                                                   2
of this baby, L.L.H., and was not involved in the conservatorship proceeding that
was initiated when L.L.H. was born. The Department placed L.L.H. in the maternal
grandparents’ home where T.T. lived. The Department later learned, however, that
not only was the mother using illegal drugs but that the maternal grandparents were
also using drugs: heroin and methamphetamine. T.T. and L.L.H. were removed and
placed with a relative.      At the time of removal, T.T. tested positive for
methamphetamine       and    amphetamine,      and   L.L.H.     tested   positive   for
methamphetamine and cocaine.
      After voluntarily placing T.T. with the maternal grandparents in 2009,
Appellant was largely absent from T.T.’s life. In 2010, Appellant committed the
offense of aggravated robbery in Dallas County; he was sentenced for this offense
in June 2011 to a term of confinement for eleven years. Appellant remained
incarcerated at the time of T.T.’s removal. However, Appellant expressed an interest
in having T.T. placed with him in the future and told the caseworker to contact his
fiancée. The fiancée informed the caseworker that she and Appellant would be
interested in T.T. living with them after Appellant got out of prison. Appellant did
not offer the name of anyone else as a placement option for T.T. while Appellant
was incarcerated.
      While in prison, Appellant completed a parenting program and a substance
abuse class and was involved in a ministry organization. Appellant was released on
parole approximately six weeks prior to trial, after serving seven and one-half years
of his sentence. He did not appear in person at trial but, instead, opted to appear via
telephone.
      Appellant testified that, while he was incarcerated, he sent at least two to three
hundred letters for T.T. to T.T.’s maternal grandmother. Appellant testified that he
sent two letters for T.T. to the Department’s caseworker, Dr. John Fisher. Dr. Fisher
testified, however, that Appellant did not send any letters to T.T. while this case was
                                           3
pending even though Dr. Fisher had explained to Appellant that he could write letters
to T.T. Appellant acknowledged that he knew that, if he wanted to have contact with
T.T., he needed to send letters to T.T. through the Department. Dr. Fisher testified
that Appellant had constructively abandoned T.T. and that Appellant had had no
contact with T.T. while this case was pending. Furthermore, at the time of trial,
Appellant and his fiancée were not ready for T.T. to live with them. Appellant
requested more time to prepare for T.T. to be placed with Appellant.
      At the time of trial, T.T. was eleven years old and had not seen Appellant in
eight years. He had no relationship or bond with Appellant and did not even
remember Appellant. T.T. did not want to come to court because he did not want to
see Appellant. T.T. wanted to stay with the relatives with whom he and L.L.H. had
been placed. Those relatives desired to adopt T.T. and L.L.H., and they have
provided a safe, stable home and loving environment for the children. T.T.’s
behavior improved tremendously after going to live with the placement relatives.
T.T. begged these relatives not to let anyone take him away.
      Appellant argues in a single issue on appeal that the evidence is legally and
factually insufficient to support (1) the trial court’s finding under subsection (D)—
because the Department failed to show that Appellant knew of the conditions in the
grandparents’ home—and (2) the trial court’s finding under subsection (N)—
because the Department failed to prove that it had made reasonable efforts to return
the child to Appellant or that Appellant was unable to provide the child with a safe
environment.
      Under subsection (N), a parent constructively abandons a child if the child has
been in the permanent or temporary managing conservatorship of the Department
for at least six months, if the Department has made reasonable efforts to return the
child to the parent, if the parent has not regularly visited or maintained significant
contact with the child, and if the parent has demonstrated an inability to provide the
                                          4
child with a safe environment. We hold that the Department presented clear and
convincing evidence as to each of the four elements under subsection (N). See FAM.
§ 161.001(b)(1)(N); In re B.D.A., 546 S.W.3d 346, 359 (Tex. App.—Houston [1st
Dist.] 2018, no pet.).
      It was undisputed that T.T. had been in the care of the Department for well
over six months.         Furthermore, the record shows that the Department made
reasonable efforts to engage Appellant in his service plan and to inform Appellant
about how to keep in touch with T.T., but according to the caseworker, Appellant
sent no letters to T.T. while this case was pending. Additionally, Appellant last saw
T.T. when T.T. was three years old. At no point after the initial removal was
Appellant able to provide a safe, stable environment for T.T., nor was Appellant able
to provide the name of anyone else who would do that. Although Appellant had
obtained a job, he and his fiancée lived in a two-bedroom apartment with Appellant’s
cousin. Appellant acknowledged that he was not yet ready for T.T. to come live
with him.
      Because we find the evidence legally and factually sufficient to support
termination of Appellant’s parental rights under subsection (N), we need not reach
his challenge to the sufficiency of the evidence to support termination under
subsection (D). See TEX. R. APP. P. 47.1. A finding that a parent committed any
one of the acts under Section 161.001(b)(1)(A)–(U) is sufficient to support
termination as long as termination is in the child’s best interest. We overrule
Appellant’s sole issue on appeal.




                                          5
                                         This Court’s Ruling
        We affirm the trial court’s order of termination.




                                                                   KEITH STRETCHER
                                                                   JUSTICE


April 18, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      6